     Case 2:20-cr-00299-DMG Document 65 Filed 11/20/20 Page 1 of 8 Page ID #:222



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2435
7         Facsimile: (213) 894-6269
          E-mail:     alex.wyman@usdoj.gov
8
     DANIEL S. KAHN
9    Acting Chief, Fraud Section
     L. RUSH ATKINSON (N.Y. Bar No. 4977377)
10   Assistant Chief
     Fraud Section, Criminal Division
11   U.S. Department of Justice
          1400 New York Ave. NW
12        Washington, D.C. 20530
          Telephone: (202) 305-7413
13        Facsimile: (202) 514-3708
          E-mail:     lawrence.atkinson2@usdoj.gov
14
     Attorneys for Plaintiff
15   UNITED STATES OF AMERICA

16                          UNITED STATES DISTRICT COURT

17                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

18   UNITED STATES OF AMERICA,               No. CR 20-299-DMG

19             Plaintiff,                    STIPULATION REGARDING REQUEST FOR
                                             (1) CONTINUANCE OF TRIAL DATE AND
20                   v.                      (2) FINDINGS OF EXCLUDABLE TIME
                                             PERIODS PURSUANT TO SPEEDY TRIAL
21   WILLIAM SADLEIR,                        ACT

22             Defendant.                    CURRENT TRIAL DATE:
                                                 December 15, 2020
23                                           PROPOSED TRIAL DATE:
                                                 July 13, 2021
24                                           PROPOSED PRETRIAL CONFERENCE:
                                                 June 30, 2021, at 2:30 PM
25

26

27        Plaintiff United States of America, by and through its counsel
28   of record, the United States Attorney for the Central District of
     Case 2:20-cr-00299-DMG Document 65 Filed 11/20/20 Page 2 of 8 Page ID #:223



1    California and the Fraud Section of the United States Department of

2    Justice, and defendant WILLIAM SADLEIR (“defendant”), both

3    individually and by and through his counsel of record, Deputy Federal

4    Public Defender Adam Olin, hereby stipulate as follows:

5         1.    The Indictment in this case was filed on July 17, 2020.

6    Defendant first appeared before a judicial officer of the court in

7    which the charges in this case were pending on May 22, 2020.           The

8    Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

9    trial commence on or before September 25, 2020.

10        2.    On July 22, 2020, the Court set a trial date of September

11   22, 2020, and a pretrial conference on September 9, 2020.

12        3.    Defendant is released on bond pending trial.         The parties

13   estimate that the trial in this matter will last approximately four

14   to five days.

15        4.    The Court has previously continued the trial date in this

16   case from September 22, 2020 to December 15, 2020, and found the time

17   period between September 11, 2020 and December 15, 2020 to be

18   excluded in computing the time within which the trial must commence,

19   pursuant to the Speedy Trial Act.

20        5.    By this stipulation, defendant moves to continue the trial

21   date to July 13, 2021 and the pretrial conference to June 30, 2021,

22   at 2:30 PM.     This is the second request for a continuance.

23        6.    Defendant requests the continuance based upon the following

24   facts, which the parties believe demonstrate good cause to support

25   the appropriate findings under the Speedy Trial Act:

26              a.     Defendant is charged with violations of 18 U.S.C.

27   §§ 1343 (wire fraud), 1014 (false statement to a financial

28   institution), 1344(2) (bank fraud), and 1957 (transactional money

                                          2
     Case 2:20-cr-00299-DMG Document 65 Filed 11/20/20 Page 3 of 8 Page ID #:224



1    laundering).    The government has produced discovery to the defense,

2    including approximately 2,600 pages of written reports, bank records,

3    email correspondence, photographs, and other documents obtained

4    during the government’s investigation, as well as both video and

5    audio recordings.

6               b.    On March 13, 2020, following the President’s

7    declaration of a national emergency in response to COVID-19, the

8    Court entered a General Order suspending jury selection and jury

9    trials scheduled to begin before April 13, 2020.         (C.D. Cal. General

10   Order No. 20-02, In Re: Coronavirus Public Emergency, Order

11   Concerning Jury Trials and Other Proceedings (Mar. 13, 2020).)            The

12   Court subsequently continued that suspension through June 1, 2020.

13   (C.D. Cal. General Order No. 20-05, In Re: Coronavirus Public

14   Emergency, Further Order Concerning Jury Trials and Other Proceedings

15   (Apr. 13, 2020).)

16              c.    Also on March 13, 2020, the Court imposed health- and

17   travel-related limitations on access to Court facilities.           (C.D. Cal.

18   General Order No. 20-03, In Re: Coronavirus Public Emergency, Order

19   Concerning Access to Court Facilities (Mar. 13, 2020).)           On March 19,

20   2020, by Order of the Chief Judge, the Court instituted its

21   Continuity of Operations Plan (“COOP”), closing all Central District

22   of California courthouses to the public (except for hearings on

23   criminal duty matters) and taking other emergency actions.           (C.D.

24   Cal. Order of the Chief Judge No. 20-042 (Mar. 19, 2020).)           On March

25   29 and 31, recognizing COVID-19’s continued spread in the community,

26   the Court took further action: implementing video-teleconference and

27   telephonic hearings and suspending all grand-jury proceedings.            (C.D.

28   Cal. Orders of the Chief Judge Nos. 20-043 (Mar. 29, 2020) and 20-044

                                          3
     Case 2:20-cr-00299-DMG Document 65 Filed 11/20/20 Page 4 of 8 Page ID #:225



1    (Mar. 31, 2020).)    On June 26, 2020, the Chief Judge extended Order

2    No. 20-043 for another 90 days.       (C.D. Cal. Order of the Chief Judge

3    No. 20-080 (June 26, 2020).)

4               d.     These orders were imposed based on (1) the California

5    Governor’s declaration of a public-health emergency in response to

6    the spread of COVID-19, as well as (2) the Centers for Disease

7    Control’s advice regarding reducing the possibility of exposure to

8    the virus and slowing the spread of the disease.         (See General Order

9    20-02, at 1.)    The Chief Judge has recognized that, during the COVID-

10   19 crisis, all gatherings should be limited to no more than 10 people

11   and elderly and other vulnerable people should avoid person-to-person

12   contact altogether.     (See Order of the Chief Judge No. 20-042, at 1-

13   2.)

14              e.     On March 19, 2020, both Los Angeles Mayor Eric

15   Garcetti and California Governor Gavin Newsom issued emergency orders

16   requiring residents to “stay home,” subject to limited exceptions.

17   (California Executive Order N-33-20 (Mar. 19, 2020); accord Safer at

18   Home, Public Order Under City of Los Angeles Emergency Authority ¶ 1

19   (Mar. 19, 2020).)    Subject to similarly limited exceptions, all

20   travel was prohibited.     (Safer At Home ¶ 4.)      Non-essential

21   businesses requiring in-person attendance by workers were ordered to

22   cease operations.    (Id. ¶ 2.)    In addition, all schools in the Los

23   Angeles Unified School District (“LAUSD”) were closed through the

24   summer of 2020.

25              f.     On May 13, 2020, Mayor Garcetti revised the March 19,

26   2020 Safer at Home Order, removing the May 15, 2020 end date and

27   providing no set end date.      (See Safer at Home, Public Order Under

28   City of Los Angeles Emergency Authority (updated May 13 and 27,

                                          4
     Case 2:20-cr-00299-DMG Document 65 Filed 11/20/20 Page 5 of 8 Page ID #:226



1    2020).)   On June 1, 2020, Mayor Garcetti issued the Safer L.A. Order,

2    encouraging residents to continue “to stay safer at home as much as

3    possible, to avoid gathering with others outside their households in

4    both indoor and outdoor settings, and to telework as much as

5    possible,” with exceptions for certain activities and types of

6    employees.   (Safer L.A., Public Order Under City of Los Angeles

7    Emergency Authority (June 1, 2020) at 1.)         Official public health

8    guidance continues to evolve on a near daily basis.          Indeed, Mayor

9    Garcetti’s June 1, 2020 Safer L.A. Order was updated on July 13, 2020

10   to “reinstitute[] some of the restrictions [the City of Los Angeles]

11   saw in the early days of the pandemic.”          (Safer L.A., Public Order

12   Under City of Los Angeles Emergency Authority (June 1, 2020, updated

13   July 13, 2020) at 1.)     Also on July 13, 2020, LAUSD announced that

14   all LAUSD schools would remain closed through the fall of 2020.

15              g.    On May 28, 2020, the Court announced its Plan for

16   Phased Resumption of Operations (“Reopening Plan”), which has three

17   phases.   (C.D. Cal. Amended General Order No. 20-08, In Re:

18   Coronavirus Public Emergency, Order Concerning Phased Reopening of

19   the Court (May 28, 2020).)      Phase 1, implemented on June 1, 2020,

20   involves the return of certain staff to the courthouses to prepare

21   for limited in-court hearings.      (Reopening Plan at 2.)      Phase 2

22   involves reopening courthouses for limited in-court hearings and was

23   implemented as of June 22, 2020.         (Id.)   Phase 3 would call for the

24   resumption of jury trials.

25              h.    On August 6, 2020, the Court issued a revised

26   reopening plan, which confirmed that a date for Phase 3 had yet to be

27   determined and stated that, “Until further notice, no jury trials

28   will be conducted in criminal cases.”         (C.D. Cal. General Order No.

                                          5
     Case 2:20-cr-00299-DMG Document 65 Filed 11/20/20 Page 6 of 8 Page ID #:227



1    20-09, In Re: Coronavirus Public Emergency Order Concerning Phased

2    Reopening of the Court (Aug. 6, 2020).)        It remains unclear when jury

3    trials will resume and, if they do resume, what the Court’s capacity

4    will be for hearing them.

5               i.     In light of the foregoing, counsel for defendant also

6    represents that additional time is necessary to confer with

7    defendant, conduct and complete an independent investigation of the

8    case, conduct and complete additional legal research including for

9    potential pretrial motions, review the discovery and potential

10   evidence in the case, and prepare for trial in the event that a

11   pretrial resolution does not occur.       Defense counsel represents that

12   failure to grant the continuance would deny him reasonable time

13   necessary for effective preparation, taking into account the exercise

14   of due diligence.

15              j.     Defendant believes that failure to grant the

16   continuance will deny him continuity of counsel and adequate

17   representation.

18              k.     The government does not object to the continuance.

19              l.     The requested continuance is not based on congestion

20   of the Court’s calendar, lack of diligent preparation on the part of

21   the attorney for the government or the defense, or failure on the

22   part of the attorney for the government to obtain available

23   witnesses.

24        7.    For purposes of computing the date under the Speedy Trial

25   Act by which defendant’s trial must commence, the parties agree that

26   the time period of December 15, 2020 to July 13, 2021, inclusive,

27   should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

28   (h)(7)(B)(i), and (h)(7)(B)(iv) because the delay results from a

                                          6
     Case 2:20-cr-00299-DMG Document 65 Filed 11/20/20 Page 7 of 8 Page ID #:228



1    continuance granted by the Court at defendant’s request, without

2    government objection, on the basis of the Court’s finding that:

3    (i) the ends of justice served by the continuance outweigh the best

4    interest of the public and defendant in a speedy trial; (ii) failure

5    to grant the continuance would be likely to make a continuation of

6    the proceeding impossible, or result in a miscarriage of justice; and

7    (iii) failure to grant the continuance would unreasonably deny

8    defendant continuity of counsel and would deny defense counsel the

9    reasonable time necessary for effective preparation, taking into

10   account the exercise of due diligence.

11        8.    Nothing in this stipulation shall preclude a finding that

12   other provisions of the Speedy Trial Act dictate that additional time

13   periods be excluded from the period within which trial must commence.

14   Moreover, the same provisions and/or other provisions of the Speedy

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                          7
     Case 2:20-cr-00299-DMG Document 65 Filed 11/20/20 Page 8 of 8 Page ID #:229



1    Trial Act may in the future authorize the exclusion of additional

2    time periods from the period within which trial must commence.

3         IT IS SO STIPULATED.

4    Dated: November 20, 2020             Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          BRANDON D. FOX
7                                         Assistant United States Attorney
                                          Chief, Criminal Division
8
                                          DANIEL S. KAHN
9                                         Acting Chief, Fraud Section
                                          United States Department of Justice
10

11                                              /s/
                                          ALEXANDER C.K. WYMAN
12                                        Assistant United States Attorney
                                          L. RUSH ATKINSON
13                                        Assistant Chief
                                          Fraud Section, Criminal Division
14                                        United States Department of Justice

15                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
16

17   Dated: November 20, 2020
                                                /s/ (with email authorization)
18                                        ADAM OLIN
                                          Deputy Federal Public Defender
19                                        Attorney for Defendant
                                          WILLIAM SADLEIR
20

21

22

23

24

25

26

27

28

                                          8
